Prob 12C - SD
(Rev. 05/2017)
                                     UNITED STATES DISTRICT COURT

                                                       for the

                                        DISTRICT OF SOUTH DAKOTA


U.S.A. vs Diana Bald Eagle                                                               Docket No. 5:12CR50107-3

                                          ***FOURTH AMENDED***
                                      Petition to Revoke Supervised Release

         COMES NOW TARA LAKE, PROBATION OFFICER OF THE COURT, presenting an official report
upon the conduct and attitude of Diana Bald Eagle, who was sentenced on 12/09/2013 to 92 months custody followed
by 8 years supervised release by the Honorable Jeffrey L. Viken, Chief Judge, sitting in the Court at Rapid City, SD.
On 08/20/2014 the sentence was amended to 36 months custody and on 07/08/2015 the sentence was amended to 30
months custody. The original offense was Conspiracy to Distribute a Controlled Substance, which is a Class B Felony
and carries a statutory maximum of 3 years custody upon revocation of supervised release. The first term of supervised
release commenced on 10/30/2015.

On 11/01/2018 Ms. Bald Eagle’s supervised release was revoked. She was sentenced to 2 months custody followed
by 3 years supervised release. The second term of supervised released commenced on 11/23/2018.

      THEREAFTER, NON-COMPLIANT BEHAVIOR OCCURRED RESULTING IN SUPERVISION
INTERVENTIONS AS FOLLOWS:

On 11/13/2018 probation informed Ms. Bald Eagle of her reporting instructions upon release from custody. Ms. Bald
Eagle informed probation she would be coming back to Sioux Falls and living with her daughter; she provided
probation with the following address, 205 South Elmwood Avenue in Sioux Falls. Ms. Bald Eagle was instructed to
report to the probation office on 11/26/2018 at 1:00 p.m. for a scheduled appointment, which she failed to do. Attempts
have been made to contact Ms. Bald Eagle; however, those attempts have been unsuccessful. On 12/18/2018 a Petition
to Revoke Supervised Release was filed.

On 03/22/2019 Ms. Bald Eagle was arrested and charged with Possession of a Controlled Drug or Substance and
Possession of Use of Drug Paraphernalia. According to the police report, Sioux Falls police came upon a suspicious
vehicle. The officer recognized the passenger, Ms. Bald Eagle, and questioned her in regards to the vehicle and the
activity surrounding the vehicle. The officer determined a search was necessary and summoned a K9 unit to assist.
At the conclusion of the search, a light bulb with burnt methamphetamine residue was seized. The officer asked Ms.
Bald Eagle if she was concealing any contraband on her person, she responded by giving him a pipe from her
waistband which tested positive for methamphetamine. Ms. Bald Eagle was transferred to the custody of the U.S.
Marshal Service on 03/25/2019.

On 04/10/2019 Ms. Bald Eagle was granted a furlough to attend her grandfather’s funeral. Ms. Bald Ealge
was originally scheduled to return to the Yankton County Jail on 04/11/2019; however, due to weather, her
furlough was extended until 04/14/2019. On 04/14/2019 Ms. Bald Eagle failed to return to jail and subsequently
was charged with Escape (4:19-00038M). On 04/22/2019 Ms. Bald Eagle was to appear before the Honorable
Judge Karen E. Schreier for her final Revocation Hearing. Ms. Bald Eagle failed to appear, and a warrant was
issued for her arrest.

On 05/10/2019 Ms. Bald Eagle was arrested and charged with Possession of a Controlled Substance and Use or
Possession of Drug Paraphernalia. According to the police report, at the time of arrest Ms. Bald Eagle handed
Deputy U.S. Marshal Kinney a small baggie which contained a white powdery substance and a straw. These
items field tested positive for methamphetamine. Subsequently, Ms. Bald Eagle was transported to the
Minnehaha County Jail for the aforementioned charges.
The non-compliant behaviors described in the paragraphs above are the basis of the corresponding allegations listed
below. They are included here to show the pattern of non-compliant behavior and the corresponding corrective
measures initiated by the Probation Office.

   NOW RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS
FOLLOWS:

    1.   On or about 11/26/2018, Diana Bald Eagle did fail to contact the probation office within 72 hours upon
         release from imprisonment, in violation of Standard Condition No. 1 of the Conditions of Supervised Release.

    2.   On or about 03/22/2019, at Sioux Falls, SD, Diana Bald Eagle engaged in conduct which constitutes
         violations of state law, they are, Possession of a Controlled Drug or Substance and Possession or Use of Drug
         Paraphernalia, in violation of the Mandatory Conditions of supervised release.

    3.   On or about 04/14/2019, at Sioux Falls. SD, Diana Bald Eagle engaged in conduct which constitutes a
         violation of federal law, that is, Escape, in violation of the Mandatory Conditions of supervised release.

    4.   On or about 05/10/2019, at Sioux Falls, SD, Diana Bald Eagle engaged in conduct which constitutes
         violations of state law, they are, Possession of a Controlled Drug or Substance and Possession or Use
         of Drug Paraphernalia, in violation of the Mandatory Conditions of supervised release.

         I, Tara Lake, a Probation and Pretrial Services Officer employed in the U.S. District Court for the
District of South Dakota, solemnly affirm and declare, under penalty of perjury, that to the best of my
information and belief, the facts set forth in this affidavit are true and correct.

                                                            Respectfully Submitted,




                                                            Tara Lake
                                                            U.S. Probation/Pretrial Services Officer
                                                            U.S. Probation & Pretrial Services Office
                                                            314 S. Main Ave., Ste 100
                                                            Sioux Falls, SD 57104
                                                            (605)977-8994
                                                            Tara_Lake@sdp.uscourts.gov
 Reviewed by:




 Kirk Byrd                                                  Date:    07/29/2019
 Supervisory U.S. Probation Officer
